TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 7, 2013



                                     NO. 03-13-00183-CR


                              Ray Mendoza Miranda, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed for want of

jurisdiction: it is ORDERED, ADJUDGED and DECREED by the Court that the appeal be

dismissed in accordance with the opinion of this Court; and it appearing that the appellant is

indigent and unable to pay costs, that no adjudication as to costs be made; and that this decision

be certified below for observance.